Citation Nr: 1433388	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-00 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.
 
4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to December 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in St. Petersburg, Florida, which denied the benefits sought on appeal. 

In November 2011, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge, a transcript of which is of record. 

In an April 2012 decision and remand, the Board granted service connection for major depressive disorder and headaches, and denied service connection for fainting episodes and tonsillitis.  The Board remanded the appeals for service connection for PTSD and disabilities of the neck, low back and left knee for additional procedural and evidentiary development.  The case was subsequently returned to the Board.

There are other issues that are not before the Board.  In an April 2012 rating decision, the Agency of Original Jurisdiction (AOJ) effectuated the Board's decision, granting service connection and a 70 percent rating for major depressive disorder, and service connection and a 30 percent rating for migraine headaches, each effective June 15, 2007.  A notice of disagreement was received from the Veteran's representative in January 2013, and a statement of the case was issued in October 2013 denying entitlement to higher ratings and earlier effective dates for these two disabilities, and a total disability rating based on individual unemployability (TDIU).  As a timely substantive appeal has not been received from the Veteran as to these issues, they are not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional psychiatric disability (PTSD) due to witnessing a shooting at a VA medical center has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence indicates that the Veteran's current neck, low back and left knee disabilities began years after his active military service and were not caused by any incident of service.  The evidence does not show that these claimed disabilities are otherwise related to service.

2.  Service connection has  been established for major depressive disorder.

3.  The Veteran did not serve in combat, and his alleged stressor does not relate to fear of hostile or terrorist military activity. 

4.  The Veteran's contentions as to suffering military sexual trauma (MST) in service are not  credible.

5.  The most probative evidence shows that the Veteran does not have PTSD based on a verified in-service stressor, and any current PTSD did not have its onset in service and was initially diagnosed many years after discharge.


CONCLUSIONS OF LAW

1.  Neck, low back and left knee disabilities were not incurred in or aggravated by service, nor may they be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in June and August 2007.  Additional notice was provided in letters dated in February 2011, April 2012, and June 2012.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claims.  VA has obtained service treatment records (STRs), available records pertaining to the receipt of disability benefits from the Social Security Administration (SSA), VA medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the claimed conditions.  The AOJ has attempted to obtain additional STRs of inpatient hospitalization and records of a truck accident during service, as identified by the Veteran, but these alleged records are unavailable, and the Veteran has been informed of this.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise. 

A review of the relevant examination reports reflects that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical reports and opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board further finds that the RO has substantially complied with its April 2012 remand orders. In this regard, the Board directed the AOJ to provide additional notice to the Veteran regarding his PTSD claim, to arrange for a VA medical examination and opinion, and to attempt to obtain additional STRs, and this was done.  The Board finds that the medical opinion is adequate as it is responsive to the questions posed by the Board in its remand.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the November 2011 Board hearing.

Service Connection 

The Veteran contends that he has PTSD and disabilities of the low back, neck, and left knee that were incurred during active duty.  At his Board hearing, the Veteran testified that he was raped in his barracks during the night of May 21, 1975, and that he then had a truck accident the next day, in which he injured his neck, back and left knee.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b). Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Arthritis is a condition that is listed in C.F.R. § 3.309(a), while PTSD is not.

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disabilities of the Neck, Low Back, and Left Knee

Private magnetic resonance imaging (MRI) scans dated in July and December 2005 reflect multilevel disc disease throughout the spine, and an old healed fracture of the thoracic spine.  Private medical records from Dr. M. dated in 2005 and 2006 reflect diagnoses of cervical and lumbar radiculopathy, and facet arthropathy.  VA medical records dated since the 1990s reflect ongoing treatment for complaints of pain in the neck and low back.  A May 2007 VA medical record reflects that the Veteran was diagnosed with left knee degenerative joint disease.

In light of the above, the Board finds that the medical evidence demonstrates that the Veteran has current disabilities of the neck, low back, and left knee.  Consequently, the determinative issue is whether or not these current disabilities are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service."). See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The STRs are negative for a truck accident, and for any injuries from a truck accident, and negative for injuries or disabilities of the neck, low back and left knee.  On separation medical examination in November 1975, the Veteran's spine and lower extremities were clinically normal.  STRs are entirely negative for pertinent abnormalities.  

Upon review of the Veteran's service personnel records, the Board notes that in a letter to a member of Congress, the Veteran's Commanding General discussed the Veteran's pre-existing headaches, and stated, in response to their query, that the Veteran had not had accidents in the motor pool.  

There is no medical evidence of disabilities of the low back, neck or left knee for many years after service.

SSA records dated in 1992 reflect that the Veteran was awarded SSA disability benefits based on a low back disability.  The Veteran testified before the SSA that he had low back pain since he fell in March 1988.  A letter from the Veteran's private physician indicated that he suffered multiple injuries in that fall, and had low back pain and nerve damage.

VA X-ray studies dated in January and May 1992 reflect that the Veteran had a compression fracture at T12 in the thoracic spine, and possible osteopenia.  A September 1998 MRI scan of the cervical spine showed disc herniations.  

An October 2000 VA primary care note reflects that the Veteran reported a history of chronic low back pain for 12 years and upper back pain for two years.  He reported that he fell out of a second-story building in 1988 after falling off a ladder.  He reiterated this history in a May 2008 VA outpatient treatment record.

X-ray studies of the cervical and lumbar spine dated in November 2000 reflect that the lumbar spine was unremarkable, and there were mild degenerative changes of the cervical spine.

A March 2007 VA primary care note reflects that the Veteran complained of left knee pain after a fall the prior weekend; he said he had old trauma as well.  In May 2007 he was diagnosed with degenerative joint disease of the left knee.

In June 2007, the Veteran filed his initial claims for service connection. In an August 2007 statement, he contended that he incurred disabilities of the low back, neck and left knee in a truck accident while he was driving in a convoy during service.  In a subsequent statement, he said he had been receiving disability benefits from SSA from 1992 until his benefits were terminated in 2005.

The Veteran underwent VA Compensation and Pension examination for neurological disorders in May 2008.  The VA examiner indicated having reviewed the documented medical history from service.  The Veteran described having been in an auto accident in "1974" during service while driving a truck, in which he hit his head and had a whiplash injury to his neck.  He further described a post-service 1988 incident on the job in which he fell from 10 feet up on a ladder, and developed seizures.  He stated that he was awarded Social Security disability benefits for this condition until after 16 years his SSA benefits were discontinued.  The examiner noted the results of an April 2007 MRI scan of the cervical spine.  The examiner opined that the Veteran's pre-service headache disability was at least as likely as not permanently aggravated beyond natural progression by his military service, and added that post-service additional pathology of multi-level cervical disc disease was an additional cause of headaches.

In October 2008, a physical examination was performed for SSA by a private physician, Dr. K.  The Veteran complained of chronic pain of the low back, neck, left knee and right shoulder, and reported that he fell off a ladder in 1988.  He said that before this, he was in a military accident where he struck his head, and had seizures.  Dr. K. diagnosed chronic pain syndrome.

At his November 2011 Board hearing, the Veteran testified that he was injured in a truck accident in May 1975 during service, and that he injured his neck and left knee in the accident, and his low back began hurting two or three days later.  He said he sought treatment for pain in these areas within a few months after separation from service.

The Board has reviewed all of the evidence of record. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran is competent to state that he has pain in the neck, low back and left knee pain, and to say how long he has had it.  But competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  But in Buchanan and other precedent cases, the Federal Circuit Court also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service and what has occurred during the years since, Buchanan is distinguishable; the lack of documentation in service records and records since service must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Veteran is competent to report neck, back and knee pain in service, and to state when he first noticed it because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  However, the Board must also determine if these statements are credible.

As part of this current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of pain in the neck, low back and left knee began during a truck accident in service and continued since then.  However, he did not complain of these symptoms in service, and there is no evidence of a truck accident or injuries or disabilities of these body parts during service.  Significantly, the evidence reflects that in 1992, he reported that he incurred neck and low back injuries during an accidental fall from a great height at work in March 1988, and medical evidence considered by SSA at that time linked back and neck disabilities to those post-service work-related injuries.

The Board finds that the Veteran's more recently-reported history of continued symptoms of the neck, low back and left knee since active service is inconsistent with the other lay and medical evidence of record.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, supra.

The post-service medical evidence does not reflect complaints or treatment related to disabilities of the neck or low back for more than ten years following active service, and for the left knee for more than 30 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board has weighed the Veteran's statements as to continuity of neck, low back and left knee symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous history, and the absence of complaints or treatment for years after service.  Moreover, the evidence clearly demonstrates an intervening post-service injury to the neck and low back.

There is no medical evidence linking any current disabilities of the neck, low back or left knee to service.  The probative medical evidence fails to adequately establish any nexus between any current disabilities of the neck, low back or left knee and the Veteran's military service.  Without competent evidence of an association between a current disability and his active duty, service connection for these claimed disabilities is not warranted.

Although as a lay person, the Veteran is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his current degenerative joint disease and degenerative disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer). As such, his own assertions as to etiology have no probative value.

There is no evidence of arthritis of the neck, low back or left knee, manifested to a compensable degree during the first post-service year.  Thus, in the absence of competent medical evidence linking his current disabilities to service, there is no basis on which service connection can be established. 

As discussed above, the Board finds that the most probative evidence demonstrates that the Veteran's disabilities of the neck, low back and right are not attributable to service.  Even considering the Veteran's testimony with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection. 

In sum, the Board finds that the preponderance of the evidence indicates that the disabilities of the neck, low back and left knee were not shown in service or for years thereafter, and these disabilities have not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claims for service connection for these disabilities, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

PTSD

The Board again notes that service connection is already in effect for major depressive disorder.

The Veteran contends that he has PTSD as a result of being raped during service, and thus his claim is predicated on military sexual trauma (MST). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

If, however, as here, a PTSD claim is based on an alleged personal or sexual assault in service, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See also M21-1MR IV.ii.1.D.17.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. 

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may then submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal/sexual assault occurred.  38 C.F.R. § 3.304; see also Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated. Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  So there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to establish the occurrence of the claimed stressor in service when it purportedly involved personal or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Service treatment records include treatment notes dated on May 21, 1975 and May 23, 1975 which indicate the Veteran's report that as a youth he had accidentally hit his head and was treated at a hospital by neurosurgeons, and had been having severe headaches since then.  He said that recently his headaches occurred later in the day, and that his headaches began immediately after boot camp.  A June 1975 note indicated that the Veteran was being evaluated for a possible intracranial etiology of his headaches.  When seen in July 1975, the Veteran was found to have been experiencing situational stress; and continuing headaches, rule out organic causes.  A neurological workup was planned.

On psychiatric consultation in August 1975, the examiner noted that the Veteran had been referred for unknown reasons except that he had a long history of physical complaints and abnormal findings in the cranial region.  The Veteran denied any past psychiatric contact or hospitalization and denied any evidence of serious psychotic or neurotic pathology.  He worried about his mother's psychiatric illness and about whether he had a serious illness.  He was supporting his mother and two brothers, and all of these matters were on his mind.  He felt he was being harassed but had maintained control.  The examiner indicated that his mental status was within normal limits, and he appeared well-adjusted.  He had appropriate worries.  The diagnostic impression was situational stress reaction.  The etiology of his headache was questionable, and neurological work-up was recommended.

An August 1975 brain scan study was negative.  The Veteran underwent a thorough neurological evaluation in September 1975.  He reported headaches since childhood after a head injury with loss of consciousness.  He reported that he had a history of fighting, being arrested and held on suspicion for possession of a gun, running away from home, and school suspension.  Currently, there was trouble sleeping, difficulty concentrating, fatigue, weight loss, increased irritability, loss of interest, and thoughts about dying and death, although he denied suicidal thoughts or attempts. He also reported feelings of homicidal ideation towards a Lance Corporal in his unit after the other soldier pushed him.  He felt that he was being prejudiced because of his ethnicity.  He said he wanted to make a career out of the military but found it hard to get along with people.  Following a physical exam, the impression was of muscle contraction headaches; probable sociopathy; and secondary depression related to the second diagnosis and to family problems.  It was indicated that the Veteran was awaiting a hardship discharge in order to return his mother to her home country after her divorce from his father.

A September 1975 consultation request noted a diagnosis of situational reaction and indicated that the Veteran was awaiting separation.  A subsequent note reflects that the process of administrative separation had been initiated.  

A report of an October 1975 psychiatric evaluation reflects that the Veteran had been referred to determine his suitability for active duty.  It was noted that he had no courts-martial.  The Veteran said that he could never adjust to the Marine Corps, and felt that most of the Marine Corps was prejudiced.  He said that when he was a child, his father was an alcoholic and beat him, and his mother had psychiatric problems.  He said he wanted to get out of the service to help his mother.  He said he had never required psychiatric evaluation or treatment.  The examiner stated that the Veteran's mental status was characterized by obstructionism, procrastination, intentional inefficiency and stubbornness, and that his behavior reflected hostility that he could not openly express.  There was no evidence of gross psychotic or neurotic pathology.  The diagnosis was passive aggressive personality disorder, chronic, severe, existed prior to service.  He strongly recommended administrative separation.  On separation medical examination in November 1975, the Veteran's psychiatric system, anus, and rectum were listed as normal.

The Veteran's service personnel records show that his primary military occupational specialty (MOS) was that of a driver.  He had no foreign service and no combat citations.  Statements by his commanding officer reflect that the Veteran had a long and varied medical history that was closely intertwined with his daily performance of duty.  Since joining the company, he had continually complained of headaches, poor or blurred vision and had made numerous visits to military facilities.  He said the Veteran told him that he believed that only a severance of his service could alleviate his mother's situation after the divorce of his parents.  He stated that when the Veteran was in a full duty status, he carried out his duties in an average to above average manner, but this was rarely the case because of his ever-present medical/psychological problems.  He recommended that the Veteran be given a general discharge by reason of unsuitability due to a character disorder.  The battalion commander stated that the Veteran was considered non-deployable because of his chronic and constant emotionally-related medical problems which existed long before entering service.  He was discharged under honorable conditions in December 1975, and his DD Form 214 reflects that it was due to character and behavior disorders without an administrative board.

VA medical records dated in the mid-1980s reflect treatment for a variety of conditions but are negative for PTSD.  A June 1987 VA hospital record reflects that the Veteran was treated for appendicitis.  It was noted that he had a prior history of a rectal fissure.

Post-service medical records are negative for a diagnosis of PTSD until 2010.

In May 2008, the Veteran underwent VA Compensation and Pension examination for mental disorders in connection with his claim.  The Veteran reported that a history of a trucking accident in which he lost control of his vehicle, and consequently hit his head on the windshield and woke up in the hospital.  He stated that he was in the hospital on and off, and was eventually placed in a psychiatric hospital as no one could find why he had headaches, back and neck pain, and thought he was pretending to have these symptoms.  The Veteran now reported feelings of chronic pain as well as depression.  He stated that he had the feeling of depression since the accident in the military.  He claimed he saw "many psychiatrists" between 1975 and 1988, but none of the corresponding treatment records were available for review.  A psychological evaluation was completed, and the examiner diagnosed major depression, recurrent, severe without psychotic features.  PTSD was not diagnosed.

VA primary care notes dated in August 2007 and June 2008 reflect that PTSD screens were negative.  When asked, "While you were in the military, did anyone ever use force or the threat of force to have sex with you?", on both occasions, the Veteran answered, "No."  A September 2008 mental health clinic note reflects that after an examination, the psychiatrist diagnosed major depressive disorder, recurrent, in full remission.  PTSD was not diagnosed.  An October 2008 mental health clinic note reflects that the Veteran was being treated for major depressive disorder.  A PTSD screen was negative.

In October 2008, a physical examination was performed for SSA by a private physician, Dr. K., who indicated that despite the Veteran's complaints of depression, upon examination, he was of good mental status with no evidence of depression.

A July 2010 VA PTSD consult reflects that the Veteran reported that he came today because someone told him that the PTSD program had a social worker who might help him get more benefits or a pension.  Later, he stated that trauma occurred in the military but he never told anyone but his mother, now deceased.  The diagnoses were PTSD and major depressive disorder.  In subsequent sessions he discussed witnessing a shooting recently.  In August 2010 he reported a history of MST and also discussed the recent shooting.  The same diagnoses were indicated.

In August 2010, the Veteran stated that he had been diagnosed with PTSD, and referred to a shooting incident he recently witnessed, which he said exacerbated his mental health condition.  In October 2010, he said he regretted that he had never reported the rape at the time it occurred, and said he did not report it because he did not want anyone to know about it.  In subsequent statements he asserted that he incurred a rectal fissure in the incident with recurrent rectal bleeding.  

At his November 2011 Board hearing, the Veteran testified that he was raped in May 1975, during service.  He said he did not have depression before that incident.  He said he did not report the rape at that time, and that he told his mother and a Congressman.  He asserted that he was discharged shortly thereafter.

On VA PTSD examination in June 2012, the examiner diagnosed major depressive disorder and PTSD.  The examiner summarized the Veteran's medical history. The Veteran reported that he had recurrent anal bleeding ever since an in-service MST.  The examiner indicated that the Veteran's reported in-service stressor of a MST would be sufficient to support a diagnosis of PTSD, as would his post-service witnessing of a shooting, and that the diagnosis of PTSD was based on both diagnoses.  However, after reviewing the claims file, the examiner found that she could not provide a medical opinion as to the etiology of current PTSD without resorting to mere speculation.  The examiner's review of the claims file supported the diagnosis of depressive disorder but no markers were identified to support the alleged sexual assault.  She also noted that the Veteran had six negative PTSD screenings between August 2007 and October 2011.  She also noted that the Veteran had a much more recent stressor, when he witnessed a suicide.

Repeated attempts to obtain additional service records to verify his alleged MST have been unsuccessful.  See March 2013 memorandum by the AOJ listing the multiple attempts.

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Although interest may affect the credibility of testimony, it does not affect competency to testify. Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

The Board concludes that the evidence does not support a finding that the Veteran has PTSD that had its onset in service.  The Board observes that the Veteran had no overseas duty and he did not engage in combat with the enemy during his one-year-and-three-month period of active duty.  Hence, a stressor event must be verified to support a diagnosis of PTSD. 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo, supra.

The Board finds that the Veteran's reported trauma of alleged MST is not credible, as it is not supported by his STRs, his service personnel records, or by sources other than his service records.  There is no evidence of rectal trauma in service or afterward, and no evidence of treatment for a rectal fissure for years afterward.  There is no evidence that he reported the alleged MST in service, and he has stated that he did not do so, although more recently he has claimed that he told a Congressman and that this was why he was discharged.  The Board finds that this later statement is incredible and is contradicted by his service personnel records.  There is also no evidence of behavior changes following the claimed assault.  The Veteran's STRs and service personnel records and reports of VA examinations collectively show that the Veteran had pre-existing headaches and a diagnosis of depression during service, and that his behavior was problematic to his superiors well before May 1975.  The Veteran did not complain of PTSD symptoms until 2010, many years after separation from service, despite complaining of depressive symptoms for years.  The Board finds it highly significant that the Veteran not only had repeated negative screens for PTSD for many years, but in fact repeatedly denied MST when asked during the course of medical treatment prior to his current claim.  All of these factors weigh against the credibility of his more recent assertion of in-service MST.

The PTSD diagnoses of record were made based solely on the Veteran's reported in-service stressor and not a verified stressor.  Consequently, the requirements of 38 C.F.R. § 3.304(f) for a noncombat veteran have not been met.  Finally, the VA examiner also found it significant that he had repeated negative PTSD screens, and did not link the current PTSD to service.

There is no competent and credible medical evidence documenting complaints or diagnosis of PTSD until more than thirty years after separation.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  To the extent that the Veteran has alleged continuity of symptomatology of PTSD since discharge, the Board finds that he is competent to provide testimony as to having experienced psychiatric symptoms during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  

However, he is not competent to diagnose himself with a psychiatric disorder, including PTSD, or to attribute his complaints to a specific cause.  Id.  Psychiatric diseases are complex disorders that require specialized training and testing for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  As to the specific issue in this case, the etiology of his current PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  As such, his own assertions as to etiology have no probative value, and cannot be accepted as competent evidence sufficient to establish service connection.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  In this case, although the Veteran has asserted continued PTSD symptoms since his discharge from service, he did not report any such difficulties (as distinguished from depression) upon separation examination or for years afterward, and in fact denied MST on several occasions prior to the current claim.  And PTSD was not diagnosed until 2010.  Accordingly, the Board finds that the Veteran is not credible to the extent that he reports that he has had PTSD symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  See the July 2010 VA PTSD consult, discussed above.

In sum, the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for PTSD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.



Service connection for PTSD is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


